IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

BANK OF AMERICA, N.A., successor
by merger to BAC HOME LOAN
SERVICING, LP, formerly known as
COUNTRYWIDE HOME LOANS                            No. 69904-1-                    C35


SERVICING, LP,

                    Appellants,                   DIVISION ONE                     I
                                                                                  en



      v.

                                                  UNPUBLISHED OPINION             3
THE CONDO GROUP, LLC,                                                             CD

a Washington Limited Liability
Company,

                    Respondent.                   FILED: OCT     '6 2014

      PER CURIAM - This appeal was stayed pending the Washington State

Supreme Court's decision in BAC Home Loans Servicing, LP v. Fulbright, 180
Wash. 2d 754, 328 P.3d 895 (2014). The parties have now filed a "Stipulated

Motion on the Merits to Reverse Trial Court Judgment and Mandate to Superior

Court." Although this court suspended the motion on the merits procedure by

general order dated August 18, 2014, the stipulated reversal is equivalent to a

concession of error and will be treated as such. We accept concession of error,

lift the stay, and reverse and remand for further proceedings consistent with the

decision in BAC Home Loans Servicing, LP v. Fulbright.

       Reversed and remanded for further proceedings.

                                 For the court:




                                                    r/\UAq>|